Citation Nr: 0032930	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-13 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected herniated nucleus pulposus at L4-5, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than August 1, 
1998, for dependency benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1984 to 
April 1988.  

This appeal arises from a September 1998 decision of the 
Baltimore, Maryland, Regional Office (RO) which increased the 
veteran's disability compensation award based upon the 
addition of his wife and two children as his dependents.  The 
effective date of that increase was August 1, 1998.  A notice 
of disagreement with regard to the effective date of the 
increase was received in October 1998.  The statement of the 
case was issued in July 1999.  The veteran's substantive 
appeal was received in July 1999.

This appeal also stems from a February 1999 rating action 
which denied an increased evaluation of the veteran's 
service-connected herniated nucleus pulposus at L4-5, 
evaluated as 10 percent disabling.  A notice of disagreement 
was received in April 1999.  The statement of the case was 
issued in November 1999.  The veteran's substantive appeal 
was received in December 1999.  By a rating action dated in 
November 1999, the 10 percent disability rating assigned for 
a herniated nucleus pulposus at L4-5 was increased to 20 
percent, effective from July 1998.


REMAND

The veteran contends that his service-connected low back 
disorder is worse that it is currently evaluated.  He says 
the condition of his back has deteriorated significantly 
since he was granted service connection for a herniated 
nucleus pulposus in 1989.  He states he is no longer able to 
lift or play with his children.  He maintains his back 
problem prevents him from bending over to tie his shoes.  The 
veteran adds that his back disorder has a negative impact on 
his ability to get a "good nights sleep".  He says recent 
X-ray and MRI studies document the worsening state of his 
back.  He reports having nerve impingement and complications 
related thereto.


The Board finds that the veteran's September 1999 VA 
orthopedic examination was inadequate for the purpose of 
evaluating the service-connected low back disability.  The 
U.S. Court of Appeals for Veterans Claims (Court) has stated 
that an examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria.  See Wisch v. Brown, 8 Vet.App. 139 (1995) (a 
medical examination must specifically address pertinent 
issues, and the silence of an examiner cannot be relied upon 
as evidence against a claim).  

In the instant case, the report of the July 1999 orthopedic 
examination indicates that the veteran had a restricted range 
of motion of the lumbar spine, and that there was no 
objective evidence of pain on motion.  However, during the 
course of the examination, the veteran reported that he 
experienced intensified pain with lifting and bending.  He 
said his low back disability forced him to avoid most 
strenuous activities.  In this respect, the September 1999 
examination did not adequately evaluate the veteran's 
complaints of pain on movement and use, as required by DeLuca 
v. Brown, 8 Vet.App. 202 (1995).

In the DeLuca case, the Court held that, in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court further held in 
DeLuca that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  In order to address these considerations, the 
veteran should be afforded another VA orthopedic examination.  

Further, as referenced above, the veteran complains that his 
service-connected back disability is causing neurological 
problems.  He states his herniated nucleus pulposus is 
causing an impingement of the nerve root.  He describes this 
impingement as being extremely painful.  These complaints do 
not appear to have been adequately evaluated.  The Court has 
held that the Board, in rendering its final decision, must 
consider independent medical evidence in support of recorded 
findings, rather than provide its own medical judgment in the 
guise of a Board opinion.  Colvin v. Derwinski, 1 Vet.App. 
171 (1991).  The veteran should be afforded a VA neurological 
examination to determine the etiology and severity of his 
alleged neurological problems.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
an increased rating may result in denial of that claim.  38 
C.F.R. § 3.655 (2000).

With regard to the claim for an effective date earlier than 
August 1, 1998, for dependency benefits, the Board notes 
that, under pertinent law, a veteran entitled to receive 
compensation for service-connected disability, which is rated 
at not less than 30 percent, shall be entitled to additional 
compensation for a dependent spouse and children.  38 
U.S.C.A. §§ 1115, 1135.  The veteran in this case contends, 
with the support of his representative, that, since he has 
been rated at or above a (combined) 40 percent disability 
evaluation since 1988 for his service-connected disabilities, 
his compensation should have been paid at the rate that 
included a dependent spouse and minor children.

As to his failure to advise VA of his having a wife and 
children, the veteran argues that symptoms of his service-
connected multiple sclerosis, and the medication used to 
treat the disease, adversely impacted his cognitive ability.  
He asserts that his multiple sclerosis impairs his memory and 
his ability to think in the abstract.  He maintains he either 
did not remember to "register" his dependents, or did not 
appreciate/understand the importance of registering his 
dependents in a timely manner.  As a result, the veteran 
argues that the effective dates for additional compensation 
for his dependents should be the date of his marriage, in 
1991, and the respective dates of the births of his children.

The veteran also states that VA failed to give him adequate 
notice of his right to register his dependents when he was 
eligible to do so.  Finally, the veteran reports that he 
filed for benefits under the VA vocational rehabilitation 
program (Chapter 31, Title 38, United States Code) in July 
1997.  He says he informed VA at that time that he was 
married and had two minor children.  He contends that VA's 
notice of the existence of his dependents should have 
prompted the agency to inform him of his right to declare 
them as dependents for the purpose of benefit eligibility, to 
effectuate an increase in his compensation award.

Applicable law and regulations provide that the effective 
date of an award of additional compensation for a dependent 
shall be the latest of the following dates:  (1) Date of 
claim: This term means the following, listed in their order 
of applicability: 	(i) Date of veteran's marriage, or birth 
of his or her child, or, adoption of a child, if the evidence 
of the event is received within 1 year of the event; 
otherwise (ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of the VA 
request.  (2) Date dependency arises.  (3) Effective date of 
the qualifying disability rating provided evidence of 
dependency is received within 1 year of notification of such 
rating action.  (4) Date of commencement of veteran's award.  
38 U.S.C.A. § 5110(f), (n) (West 1991); 38 C.F.R. § 3.401(b) 
(2000).

Here, the veteran has indicated that he notified VA of the 
existence of his dependents in July 1997, when he applied for 
Chapter 31 benefits.  There is no evidence that the RO sought 
to obtain the veteran's vocational rehabilitation folder to 
ascertain whether notice of the existence of the veteran's 
dependents was actually received at that time.  As specified 
in 38 C.F.R. 3.401(b), the existence of such notice would 
have impact upon the outcome of this appeal.  The Court has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining records to which the veteran has referred.  
See Littke v. Derwinski, 1 Vet.App. 90 (1990).  In addition, 
we have an obligation to obtain VA records which may not be 
contained in the claims folder, but, due to their potential 
relevance to the matter before us, are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam order).  
Accordingly, the veteran's Chapter 31 file should be obtained 
and associated with the claims folder.  Then, his claim for 
an earlier effective date for his additional compensation for 
dependents should be readjudicated.

Finally, we recognize that very recent changes in law may 
have an impact upon the RO's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which not only repealed the statutory requirement that a 
claim must be well grounded in order to permit VA to engage 
in evidentiary development, but also amended and clarified 
VA's duty to assist a claimant in such development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, the 
Veterans Benefits Administration has issued Fast Letter 00-87 
(Nov. 17, 2000), providing interim guidance for claims 
processing until such time as regulations implementing the 
new statute are in place.  The Board is confident that the RO 
will take those recent claims-adjudication enhancements into 
consideration in effectuating this Remand.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:


1.  The veteran should be asked to submit the 
names and addresses of all VA and non-VA health 
care providers who have treated him for his 
service-connected low back disability since July 
1998.  After securing the necessary releases, the 
RO should obtain any such records (not already on 
file) and permanently associate them with the 
claims file.

2.  The veteran's Chapter 31 (Vocational 
Rehabilitation) file should be obtained and 
associated with the claims folder.

3.  The RO should schedule the veteran for VA 
orthopedic and neurological examinations.  The 
veteran should be properly notified of the date, 
time and place of the examinations in writing.  
The claims folder, to include a copy of this 
Remand,  must be made available to the 
examiner(s) for review prior to examination.  
Such tests as the examiners deem necessary should 
be performed.

a.  Special instructions for the orthopedic 
examiner:  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

(i)  The examiner should be asked to state 
the ranges of motion of the veteran's lumbar 
spine in degrees.  Moreover, the examiner 
should state the normal ranges of motion of 
the lumbar spine in degrees.

(ii)  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the service-
connected low back disability; and, if 
feasible, these determinations must be 
expressed in terms of the degree of 
additional range of motion loss or favorable 
or unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(iii)  The examiner should be asked to 
express an opinion as to whether pain in the 
low back could significantly limit 
functional ability during flare-ups or 
during periods of repeated use.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or favorable 
or unfavorable ankylosis due to pain on use 
or during flare-ups.

b.  Special instructions for the neurological 
examiner:  Any neurological complaints or 
findings attributable to the veteran's 
service-connected disability of the low back 
should be identified.  The examiner should 
state whether the veteran experiences 
intervertebral disc syndrome as a 
manifestation of, or otherwise related to the 
service-connected herniated nucleus pulposus 
at L4-5.  If so, the examiner should state 
whether the veteran experiences recurring 
attacks, and the degree of intermittent relief 
he experiences between those attacks.  The 
examiner should further state whether any 
intervertebral disc syndrome that may be 
present results in incapacitating episodes, 
and the total duration of any of those 
episodes. 

The examiner should also be asked if there is 
evidence that the veteran has sciatic 
neuropathy with characteristic pain 
attributable to the service-connected back 
disability.  If so, the examiner should state 
whether the sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle jerk, 
or any other positive neurological finding.  
All factors upon which any medical opinion is 
based must be set forth for the record.

4.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical review does not include all 
opinions requested, appropriate corrective action 
is to be implemented.

5.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Public Law No. 106-475, is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in light 
of the changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000), as well as 
any pertinent formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final regulations 
and General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that are 
subsequently issued also should be considered.  

6.  The RO should then readjudicate both claims 
that are the subjects of this appeal.  If any 
benefit sought on appeal remains denied, the 
appellant and the appellant's representative, if 
any, should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on 
the claims on appeal, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal, to include the provisions of 38 C.F.R. 
§§ 3.401, 4.40, and 4.45, and 38 C.F.R. § 3.655, 
if appropriate.  Consideration should also be 
given to VAOPGCPREC 36-97 (December 12, 1997) (VA 
Office of the General Counsel determined that 
Diagnostic Code 5293 (intervertebral disc 
syndrome) is predicated upon limitation of motion 
and thus 38 C.F.R. §§ 4.40 and 4.45 must be 
considered in conjunction with that code).  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn from the Remand 
regarding the final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).


